DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18 in the reply filed on March 12, 2021 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application.”  This is not found persuasive because the separate classification of Groups I and II (i.e., Group I being classified in H01L23/562, and Group II being classified in H01L21/78), as set forth in paragraph 2 of the Restriction Requirement mailed on February 11, 2021, establishes a serious burden upon the Examiner according to MPEP 808.02(A).
The requirement is still deemed proper and is therefore made FINAL.
Claim 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 12, 2021.
Claim Objections
Claim 18 is objected to because of the following informalities: “insulated” should be corrected to “insulating” (line 2); “and” should be corrected to “from” (line 3).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gietler et al. (US 2016/0155712 A1).
Regarding claim 1, Gietler shows in Figs. 2A, 2B and related text a semiconductor device 200 ([0045], lines 1-3), comprising: 
a substrate 102 ([0030], lines 1-17 and [0045], lines 6-7); and 
a first crack-detecting structure 230 ([0045], lines 3-5) positioned in the substrate and comprising a first capacitor unit 230a/230i/230b ([0051], lines 1-6; [0053], lines 1-9; [0054], lines 1-2); 
wherein the first capacitor unit comprises a first bottom conductive layer 230b positioned in the substrate ([0049], lines 1-7), a first capacitor insulating layer 230i surrounding the first bottom conductive layer ([0050], lines 1-24 and [0053], lines 1-9), and a first buried plate 230a surrounding the first capacitor insulating layer ([0047], lines 1-4; [0053], lines 1-9; [0054], lines 1-2).
Regarding claim 10, Gietler shows in Figs. 3B (plan view), 4F (cross-sectional view along section lines 201 and 301 in Fig. 3B, as explained by Gietler in ¶ [0074]) and related text a semiconductor device 350(Fig. 3B; [0071], lines 1-3)/400(Fig. 4F; [0074], lines 1-2), comprising: 

a first crack-detecting structure 230 ([0045], lines 3-5 and [0073], lines 1-5) positioned in the substrate and comprising a first capacitor unit 230a/230i/230b ([0051], lines 1-6), wherein the first capacitor unit comprises a first bottom conductive layer 230b positioned in the substrate ([0049], lines 1-7; [0086], lines 1-14; [0089], lines 4-6), a first capacitor insulating layer 230i surrounding the first bottom conductive layer ([0050], lines 1-24; [0053], lines 1-9; [0087], lines 7-14), and a first buried plate 230a surrounding the first capacitor insulating layer ([0047], lines 1-4; [0053], lines 1-9; [0054], lines 1-2; [0083], lines 1-8; [0085], lines 1-7); and 
a second crack-detecting structure 330 ([0045], lines 3-5 and [0071], lines 3-7) positioned next to the first crack-detecting structure and comprising a second capacitor unit 330a/330i/330b ([0051], lines 1-6 and [0074], lines 1-7; note: although the reference characters 330a, 330i and 330b are not explicitly designated in Gietler, it is the Examiner’s position that they are implied by ¶ [0074] of Gietler which states that the cross-sectional views of Figs. 4A-4F may apply to the section line 201 intersecting the second crack-detecting structure 330 as well as to the section line 301 intersecting the first crack-detecting structure 230; therefore 330a, 330i and 330b signify the same structures as 230a, 230i and 230b, respectively), wherein the second capacitor unit comprises a second bottom conductive layer 330b positioned next to the first bottom conductive layer ([0049], lines 1-7; [0086], lines 1-14; [0089], lines 4-6), a second capacitor insulating layer 330i surrounding the second bottom conductive layer ([0050], lines 1-24; [0053], lines 1-9; [0087], lines 7-14), and a second buried plate 330a 
Regarding claim 11, Gietler shows a connecting doped region 111 positioned in the substrate and between the first capacitor unit and the second capacitor unit, wherein the connecting doped region is electrically coupled to the second capacitor unit (Figs. 3B, 4F; [0030], lines 8-9; [0046], lines 1-9; [0071], lines 1-9; [0076], lines 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gietler et al. (US 2016/0155712 A1) in view of Ilkov (US 2017/0309530 A1).
Regarding claim 2, Gietler discloses substantially the entire claimed invention, as applied to claim 1 above.

Ilkov teaches in Figs. 1A, 1B and related text the first crack-detecting structure 110/120 further comprises a first switch unit 120 (e.g., a transistor) positioned adjacent to the first capacitor unit 110 and electrically coupled to the first capacitor unit ([0029], lines 1-11 and [0034], lines 1-26).
Gietler and Ilkov are analogous art because they both are directed to semiconductor devices including capacitance-based crack-detecting structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gietler with the specified features of Ilkov because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gietler’s device to form the first crack-detecting structure to further comprise a first switch unit positioned adjacent to the first capacitor unit and electrically coupled to the first capacitor unit, as taught by Ilkov, in order to enable a detection or determination of a value or a change of a value of an electrical parameter associated with the first capacitor unit (e.g., a capacity (capacitance) or capacity change of the capacitor unit) (Ilkov: [0034]), and in order to exploit the capability of a transistor (i.e., a 3-terminal switch unit) to implement logic e.g., resistor(s), capacitor(s) and/or inductor(s)) that are expressly mentioned in Gietler’s list of additional circuit components (Gietler: [0064], lines 10-12).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gietler et al. (US 2016/0155712 A1) in view of Ilkov (US 2017/0309530 A1) as applied to claim 2 above, and further in view of Baek et al. (US 2017/0345773 A1).
Regarding claim 3, Gietler in view of Ilkov discloses substantially the entire claimed invention, as applied to claim 2 above.
Gietler in view of Ilkov does not explicitly disclose a plurality of stress-dissipating structures positioned above the substrate and next to the first crack-detecting structure.
Baek teaches in Figs. 3, 6 and related text a plurality of stress-dissipating structures 210 ([0064], lines 1-5) positioned above the substrate 10 ([0063], lines 4-5) and next to the first crack-detecting structure 120 ([0062], line 4).
Gietler, Ilkov and Baek are analogous art because they each are directed to semiconductor devices including crack-detecting structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Gietler in view of Ilkov with the specified features of Baek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Gietler in view of Ilkov to position a plurality of stress-dissipating structures above the substrate and next to the first crack-detecting structure, as taught by Baek, in order to block the dispersion of i.e., the active area) of the semiconductor device (Baek: [0065], lines 5-7).
Regarding claim 4, Gietler in view of Ilkov, and further in view of Baek, discloses substantially the entire claimed invention, as applied to claim 3 above.
Gietler in view of Ilkov does not explicitly disclose a plurality of guard structures positioned above the substrate and adjacent to the plurality of stress-dissipating structures.
Baek teaches in Figs. 3, 6 and related text a plurality of guard structures 110 (112/114) ([0031], lines 3-5 and [0038], lines 1-10) positioned above the substrate 10 ([0063], lines 4-5) and adjacent to the plurality of stress-dissipating structures 210 ([0064], lines 1-5).
Gietler, Ilkov and Baek are analogous art because they each are directed to semiconductor devices including crack-detecting structures and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Gietler in view of Ilkov, and further in view of Baek, with the specified features of Baek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Gietler in view of Ilkov, and further in view of Baek, to position a plurality of guard structures above the substrate and adjacent to the plurality of stress-dissipating structures, as taught by Baek, in order to shield the plurality of stress-dissipating structures from a sawing blade (BL) cutting along a scribe lane (SL) to singulate the semiconductor device from a wafer (Baek: Fig. 6; [0063]; Gietler: [0002], lines 7-9).
Allowable Subject Matter
Claims 5-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5-9 are objected to because the prior art of record does not teach or suggest the limitation “a seal ring positioned on the substrate and between the plurality of stress-dissipating structures and the plurality of guard structures” as recited in claim 5.  Although Gietler teaches a seal ring 120 positioned on the substrate 102 (Fig. 3B; [0036], lines 6-7), Gietler does not disclose a plurality of stress-dissipating structures or a plurality of guard structures.  Therefore, Gietler cannot teach the seal ring positioned between the plurality of stress-dissipating structures and the plurality of guard structures as claimed in claim 5.  Claims 6-9 depend, directly or indirectly, from claim 5.
Claims 12-18 are objected to because the prior art of record does not teach or suggest the limitations “the first capacitor unit further comprises a first collar conductive layer positioned on the first bottom conductive layer, wherein the first capacitor insulating layer is attached to lower portions of sidewalls of the first collar conductive layer” as recited in claim 12.  Claims 13-18 depend, directly or indirectly, from claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER M ALBRECHT/Examiner, Art Unit 2811